UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COVINGTON SPECIALTY INSURANCE
COMPANY,
                                              18-cv-10078 (JGK)
                     Plaintiff,
                                              ORDER
           - against -

NY COMMISSARY, INC . , 327 WEST 36TH
ST . , LLC, M. FRUCHT REAL ESTATE
SERVICE, INC., ELHADJ MODOU SAKHO,
and MANHATTAN COMMISSARY, INC . ,

                     Defendants.

JOHN G. KOELTL, District Judge :

     The case is dismissed without prejudice . The Clerk is

directed to close this case.

SO ORDERED .

Dated:     New York, New York
           May 28, 2021

                                       United States District Judge
